DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 2, 4, 6-8, and 21-25 were amended and claims 9, 10, and 12-17 were canceled in the response filed on 3/3/2022. Claims 1, 2, 4, 6-8, 19, and 21-25 are currently pending and under examination.
Claim Objections-Necessitated by Amendment
Claim 25 is objected to because of the following informalities: lines 2-3 of claim 25 should be deleted and replaced by –dichloromethane, methanol, or a combination thereof.--.  Appropriate correction is required.
New Claim Rejections - 35 USC § 112(a)-New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the response filed 3/3/2022, claim 22 was amended to depend from claim 1 and recites that the “metal” is a “metal oxide” supported by a matrix comprising at least one of the recited members.  However, claim 1 was also amended in the same response to recite that:

    PNG
    media_image1.png
    120
    945
    media_image1.png
    Greyscale
. (previously a limitation of claim 10). Requiring that the metal oxide of claim 22 further limit the metals of claim 1 appears to constitute new matter because the disclosure as filed appears to consider metal oxides to be alternatives to, and not examples of, the ionic forms of the metals. See original claims (10 and 11 vs. 13-15), [0018], and [0030] of the disclosure as filed. There is no support in the original disclosure for further limiting the catalyst of newly amended claim 1 with the limitations of newly amended claim 22.  
New Claim Rejections - 35 USC § 112(b)-Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In the response filed 3/3/2022, claim 22 was amended to depend from claim 1 and recites that the “metal” is a “metal oxide” supported by a matrix comprising at least one of the recited members.  However, claim 1 was also amended in the same response to recite that:

    PNG
    media_image1.png
    120
    945
    media_image1.png
    Greyscale
.  The metal oxide of claim 22 appears to lack antecedent basis to the metals of claim 1 because the disclosure as filed appears to consider metal oxides to be distinct entities from the ionic forms of the metals. See original claims (10 and 11 vs. 13-15), [0018], and [0030] of the disclosure as filed.  Therefore, there appears to be a lack of antecedent basis for claim 22 to depend from claim 1.
Response to Amendment
The Applicant's amendments, dated 12/3/2021, are sufficient to overcome the objection(s) to claim 4 (see p. 4 of the OA dated 12/3/2021).  Accordingly, the objection(s) are withdrawn. 
The Applicant's amendments, dated 12/3/2021, are sufficient to overcome the 35 USC 112(b) rejection of claims 21 and 25.  See p. 5 of the OA dated 12/3/2021.  Therefore, the rejection is withdrawn.
Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. See p. 8-10.  The Applicant argues the following: 

    PNG
    media_image2.png
    176
    792
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    401
    779
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    225
    808
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    280
    802
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    199
    797
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    92
    797
    media_image7.png
    Greyscale

	These arguments have been fully considered but are not persuasive. The skilled artisan would be motivated to substituted one of the known glycerol carbonate formation catalysts disclosed in ‘504 for that disclosed in Lee, because replacing one known and predictable catalyst for another in the same glycerol carbonate formation reaction will produce a process for predictably producing glycerol carbonate with a reasonable expectation of success absent any evidence to the contrary.  See MPEP 2143(B).  ‘504 teaches that all of the catalysts disclosed therein are just as predictable at producing glycerol carbonate under the claimed conditions as the catalyst used in Lee.  The results of the experiments of Lee are comparable with those in the examples of ‘504 and as discussed in the rejection, the temperature and pressure ranges of both reactions are also comparable. Therefore, the Examiner respectfully disagrees with the Applicant’s assertions that the claimed process would not be predictable in view of the teachings of ‘504 and Lee.  
	Regarding claim 24, the Applicant additionally argues the following (see p. 9):

    PNG
    media_image8.png
    77
    796
    media_image8.png
    Greyscale
.  This argument has been fully considered but is not found to be persuasive because the claimed limitation is taught by at least US 6025504 (of record).  See discussion of newly canceled claim 6 on p. 16 of the OA dated 12/3/2021.
	The Applicant further argues that all other rejections depending from Lee should be withdrawn because the combination of Lee and US 6025504 does not teach the limitations of independent claim 1.  See p. 9-10.  These arguments are not persuasive because the Applicant’s arguments regarding the rejection over claim 1 are not persuasive.  
	Regarding independent claim 21, the Applicant argues the following (see p. 10): 

    PNG
    media_image9.png
    69
    798
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    389
    792
    media_image10.png
    Greyscale

	This argument has been fully considered but is not persuasive.  Lee teaches that the reaction preferably takes place in the range of 1 to 10 hours because if the reaction time is outside the above range there is a disadvantage that the reaction is not complete or a side reaction occurs.  See translation of p. 6 of the specification of Lee.  However, the lower limit of the claimed range of 11 hours is sufficiently close to the upper limit of Lee of 10 hours such that a reaction run for 10 or 11 hours will be expected to produce significantly the same result.  Further, Lee teaches that variables such as temperature, pressure, and stoichiometry can also be modified, any of which may also affect the required reaction time.  See translation of p. 6 of the specification of Lee.  The specification as filed does not teach that the claimed residence time range imparts any criticality to the claimed process.  Also see MPEP 2144.05. Additionally, this is a newly introduced claim limitation and it also taught by the combination of Lee with new reference US 4436668 as will be discussed in detail below.


Modified Claim Rejections - 35 USC § 103-Necessitated by Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  See p. 6 of the OA dated 12/3/2021.  In the amendments filed on 3/3/2022, the Applicant amended independent claim 1 to include the limitations of newly canceled claims 9 and 10 and amended independent claim 21 to delete the specific catalyst required and include a newly introduced limitation regarding the batch or residence time of the reaction. Further several claims were canceled (claims 9, 10, and 12-17) in the most recent response and/or were amended to require newly introduced limitations (claims 2, 4, 6-8, and 24).  Therefore, the rejections have been modified accordingly. See p. 6-25 of the OA dated 12/3/2021 for rejections of record.  Additionally, since the time of the last Office Action a English language translation of KR20130121603 (“Lee”) was obtained and a copy is included with the present OA.
Regarding the modified rejections, Meessen has been removed from all rejections as it was only used as an evidentiary reference to teach newly canceled limitations from claim 2 regarding the reaction mechanism of urea formation from ammonia and carbon dioxide.  See p. 12 of the OA dated 12/3/2021.  Likewise, CN 102464646 was removed as a reference over claim 21 because it was only used to teach the newly deleted cobalt or lanthanum oxide catalyst limitations and it does not read on the newly amended claim.  See p. 22-23 of the OA dated 12/3/2021.  The rejection of claims 6, 7, 16, and 17 as being unpatentable over Lee as evidenced by Meesen and in view of US 5980445 is withdrawn in its entirety because the claims were either canceled or drastically amended in the most recent response such that the rejection of record no longer applies.  See p. 17-20 of the OA dated 12/3/2021.  Additionally, due to the 112(a) and 112(b) issues regarding newly amended claim 22, the rejection of claim 22 as being unpatentable over Lee in view of US2006/0142607 is maintained.  See p. 20-21 of the OA dated 12/3/2021.  Further, a new rejection was required to address the newly introduced limitations of claim 8 and as claim 8 is a dependent claim and requires the limitations of independent claim 1 then claim 1 was also necessarily included in the new rejection.  Also included in the new rejection are any claims comprising newly introduced limitations which fall into the rejection.  

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20130121603 (“Lee”, published on 11/6/2013, of record).   Lee is not in English and there is no English language equivalent available, therefore a machine generated translation is provided.
Applicant Claims

    PNG
    media_image11.png
    148
    1000
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    104
    1010
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    100
    1013
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    88
    995
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    50
    1013
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    74
    1010
    media_image16.png
    Greyscale


    PNG
    media_image17.png
    76
    1005
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    116
    1003
    media_image18.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Lee teaches an integrated method for the preparation of glycerol carbonate and urea which reuses ammonia gas (see whole document).  Regarding claim 21, Lee teaches that the process comprises the following reaction schemes:

    PNG
    media_image19.png
    100
    606
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    304
    726
    media_image20.png
    Greyscale
.  See [0066-0067 and 0073-0074] of the original patent.  Lee teaches that ammonia is reacted with carbon dioxide to synthesize urea.  See claim 1; discussion of “step 2)” on p. 6-7 of the translation of the specification; and discussion of “Reaction Scheme 2” of p. 8 of the translation of the specification (corresponding to [0073-0074] above).  Lee then teaches that the urea is reacted with glycerol to form glycerol carbamate (“glycerol urethane”) and ammonia and that the glycerol carbamate is further decomposed to form glycerol carbonate and ammonia.  See discussion of “step 1” in the paragraph bridging p. 3-4 of the translation of the specification; the discussion of “step 1” and “step 3” on p. 6-8 of the translation of the specification, which includes a discussion of “Reaction Scheme 1” (corresponding to [0066-0067] above).  Lee further teaches that the ammonia produced during the glycerol carbamate/carbonate formation steps is recovered and recycled back to the urea formation step.  See claim 1 (with particular respect to “step 1” and “step 2”); [0001] on p. 1 of the translation of the specification; the first three full paragraphs of p. 3 of the translation of the specification; second paragraph on p. 6 of the translation of the specification; and third paragraph on p. 8 of the translation of the specification.  
	Lee teaches that the reaction of urea and glycerol is conducted in the presence of a catalyst.  See final paragraph on p. 3 to the top of p. 8 of the translation of the specification; the claims; and [0080-0105] on p. 9-12 of the translation of the specification.  Lee also teaches that the reaction of urea and glycerol is conducted at a temperature within the range of 100-180C and a reaction pressure within the range of 1 to 10 kPa (1 x 10-3 to 1 x 10-2 MPa).  See discussion of “step 1)” on p. 6 of the translation of the specification.  The temperature range falls within the claimed range and the pressure range overlaps with the claimed range.  See MPEP 2144.05.
Also see examples 18-34 in [0106-0119] on p. 12-14 of the translation of the specification, including Table 4 in [0117] of the original patent.  Lee teaches that a 1:1 molar ratio of glycerol:urea is reacted at a temperature of 140C at a pressure of 4 kPa (4 x 10-3 Mpa) for 5 hours in the presence of a catalyst to produce glycerol carbonate.  With further respect to Table 4, from left to right, the columns describe:
Example 
Glycerol Conversion Rate (%)
Glycerol Carbonate Selectivity (%)
Glycerol Carbonate Production Yield (%)
Acid/base ratio of the catalyst used


    PNG
    media_image21.png
    380
    471
    media_image21.png
    Greyscale
. See [0114-0117] on p. 13-14 of the translation of the specification.  Also see paragraph bridging p. 3-4 of the translation of the specification for a discussion of how the percentages in Table 4 were calculated.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claim 21, Lee does not explicitly teach i) that any urea is leftover after the glycerol carbonate formation step.  Nor does Lee teach ii) that if leftover urea is present that it is transferred to a urea product stream.  Lee is also silent regarding iii) flowing the glycerol carbonate from step (3) in a glycerol carbonate product stream. See claimed steps (5) and (6).  Lee additionally teaches iv) that the reaction between urea and glycerol (step 1) preferably takes place at a reaction time of 1 to 10 hours.  See p. 6 of the translation of the specification.
Regarding i)-iii) Lee teaches that after the reaction is complete, that the reaction mixture is filtered and the catalyst is washed to recover product on the surface of the catalyst and that the filtrate and washing solution are combined and concentrated under reduced pressure to obtain a glycerol carbonate product.  See [0110] on p. 13 of the translation of the specification. Lee also teaches that the molar ratio of glycerol:urea is 1:1 and that the conversion of the glycerol only reaches about 84.3%.  See [0108] on p. 12-13 of the translation of the specification; the second column of Table 4 above; the final paragraph of p. 3 of the translation of the specification (defining how the variables recited in Table 4 are calculated); and the paragraph bridging p. 5-6 of the translation of the specification.   Further, it is known from “Reaction Scheme 1” that the stoichiometric ratio of glycerol:urea required for the reaction is 1:1.  See [0066-0067] of the original patent.  Therefore, as the conversion of the glycerol does not reach 100% in Table 4, then it is probable that unreacted urea and glycerol are present in the glycerol carbonate reaction mixture.  Though Lee does not explicitly teach transferring the unreacted urea to a urea product stream, the skilled artisan would be motivated to recover any unreacted urea and/or glycerol as product stream(s) because they can be reused in the glycerol carbonate reaction and/or as a raw material for another known use.  Also see [0002-0004] of p. 1-2 of the translation of the specification and discussion of reaction scheme 2 on p. 8 of the translation of the specification.  
Additionally, as the intended use of the process is to obtain glycerol carbonate as the primary product, then it would also be prima facie obvious for the skilled artisan to remove a glycerol carbonate product stream from the reaction mixture.  Though Lee does not explicitly teach “flowing” such a stream, instead appearing to teach a batchwise process in the examples, making a batchwise process continuous is prima facie obvious to those of ordinary skill in the art.  See MPEP 2144.04(V)(E).  Further, as the claims do not specify a purity level for the glycerol carbonate in the glycerol carbonate product stream, any of the streams containing glycerol carbonate obtained from the reaction can be interpreted to be “product streams”.  See [0110] on p. 13 of the translation of the specification.
	Regarding iv), Lee teaches that the reaction preferably takes place in the range of 1 to 10 hours because if the reaction time is outside the above range there is a disadvantage that the reaction is not complete or a side reaction occurs.  See translation of p. 6 of the specification of Lee.  However, the lower limit of the claimed range of 11 hours is sufficiently close to the upper limit of Lee of 10 hours such that a reaction run for 10 or 11 hours will be expected to produce significantly the same result.  Further, Lee teaches that variables such as temperature, pressure, and stoichiometry can also be modified, any of which may also affect the required reaction time.  See translation of p. 6 of the specification of Lee.  The specification as filed does not teach that the claimed residence time range imparts any criticality to the claimed process.  Also see MPEP 2144.05. 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the instantly claimed process based on the teachings of Lee with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to collect any unreacted urea and/or glycerol from the glycerol carbonate formation step of Lee in order to reuse one or both in the glycerol carbonate reaction and/or to employ one or both as a raw material for another use.  Also see [0002-0004] of p. 1-2 of the translation of the specification.  Additionally, as the intended use of the process is to obtain glycerol carbonate as the primary product, then it would also be prima facie obvious for the skilled artisan to remove a glycerol carbonate product stream from the reaction mixture.  Though Lee does not explicitly teach “flowing” such a stream, instead appearing to teach a batchwise process in the examples, making a batchwise process continuous is prima facie obvious to those of ordinary skill in the art.  See MPEP 2144.04(V)(E).  Further, as the claims do not specify a purity level for the glycerol carbonate in the glycerol carbonate product stream, any of the streams containing glycerol carbonate obtained from the reaction can be interpreted to be “product streams”.  Additionally, the lower limit of the claimed range of 11 hours is sufficiently close to the upper limit of Lee of 10 hours such that a reaction run for 10 or 11 hours will be expected to produce significantly the same result.  Also see MPEP 2144.05.

Claim(s) 1, 2, 4, 6, 7, 23, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20130121603 (“Lee”, published on 11/6/2013, of record), in view of US 6025504 (published on 2/15/2000, of record in the IDS filed on 10/24/2019, hereafter referred to as ‘504).  Lee is not in English and there is no English language equivalent available, therefore a machine generated translation is provided.
Applicant Claims

    PNG
    media_image22.png
    260
    1008
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    186
    800
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    148
    801
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    83
    931
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    157
    931
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    186
    924
    media_image27.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Lee teaches an integrated method for the preparation of glycerol carbonate and urea which reuses ammonia gas (see whole document).  Regarding claims 1, 2, 4, 6, 7, and 23, Lee teaches that the process comprises the following reaction schemes:

    PNG
    media_image19.png
    100
    606
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    304
    726
    media_image20.png
    Greyscale
.  See [0066-0067 and 0073-0074] of the original patent.  Lee teaches that ammonia is reacted with carbon dioxide to synthesize urea.  See claim 1; discussion of “step 2)” on p. 6-7 of the translation of the specification; and discussion of “Reaction Scheme 2” of p. 8 of the translation of the specification (corresponding to [0073-0074] above).  Lee then teaches that the urea is reacted with glycerol to form glycerol carbamate (“glycerol urethane”) and ammonia and that the glycerol carbamate is further decomposed to form glycerol carbonate and ammonia.  See discussion of “step 1” in the paragraph bridging p. 3-4 of the translation of the specification; the discussion of “step 1” and “step 3” on p. 6-8 of the translation of the specification, which includes a discussion of “Reaction Scheme 1” (corresponding to [0066-0067] above).  Lee further teaches that the ammonia produced during the glycerol carbamate/carbonate formation steps is recovered and recycled back to the urea formation step.  See claim 1 (with particular respect to “step 1” and “step 2”); [0001] on p. 1 of the translation of the specification; the first three full paragraphs of p. 3 of the translation of the specification; second paragraph on p. 6 of the translation of the specification; and third paragraph on p. 8 of the translation of the specification.  
	Lee teaches that the reaction of urea and glycerol is conducted in the presence of a catalyst.  See final paragraph on p. 3 to the top of p. 8 of the translation of the specification; the claims; and [0080-0105] on p. 9-12 of the translation of the specification.  Lee also teaches that the reaction of urea and glycerol is conducted at a temperature within the range of 100-180C and a reaction pressure within the range of 1 to 10 kPa (1 x 10-3 to 1 x 10-2 MPa).  See discussion of “step 1)” on p. 6 of the translation of the specification.  The temperature range falls within the claimed range and the pressure range overlaps with the claimed range.  See MPEP 2144.05.
Also see examples 18-34 in [0106-0119] on p. 12-14 of the translation of the specification, including Table 4 in [0117] of the original patent.  Lee teaches that a 1:1 molar ratio of glycerol:urea is reacted at a temperature of 140C at a pressure of 4 kPa (4 x 10-3 Mpa) for 5 hours in the presence of a catalyst to produce glycerol carbonate.  With further respect to Table 4, from left to right, the columns describe:

Example 
Glycerol Conversion Rate (%)
Glycerol Carbonate Selectivity (%)
Glycerol Carbonate Production Yield (%)
Acid/base ratio of the catalyst used


    PNG
    media_image21.png
    380
    471
    media_image21.png
    Greyscale
. See [0114-0117] on p. 13-14 of the translation of the specification.  Also see paragraph bridging p. 3-4 of the translation of the specification for a discussion of how the percentages in Table 4 were calculated.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claims 1, 2, 4, 6, 7, and 23, Lee does not explicitly teach i) that any urea is leftover after the glycerol carbonate formation step.  Nor does Lee teach ii) that if leftover urea is present that it is transferred to a urea product stream.  Lee is also silent regarding iii) flowing the glycerol carbonate from step (3) in a glycerol carbonate product stream. See claimed steps (5) and (6).   Lee also teaches that iv) the catalyst comprises catalytically active zinc and aluminum metals, which are both present in the form of catalytically active oxides.  See claim 1; final paragraph on p. 3 to the top of p. 8 of the translation of the specification and [0080-0105] on p. 9-12 of the translation of the specification.
Regarding i)-iii) Lee teaches that after the reaction is complete, that the reaction mixture is filtered and the catalyst is washed to recover product on the surface of the catalyst and that the filtrate and washing solution are combined and concentrated under reduced pressure to obtain a glycerol carbonate product.  See [0110] on p. 13 of the translation of the specification. Lee also teaches that the molar ratio of glycerol:urea is 1:1 and that the conversion of the glycerol only reaches about 84.3%.  See [0108] on p. 12-13 of the translation of the specification; the second column of Table 4 above; the final paragraph of p. 3 of the translation of the specification (defining how the variables recited in Table 4 are calculated); and the paragraph bridging p. 5-6 of the translation of the specification.   Further, it is known from “Reaction Scheme 1” that the stoichiometric ratio of glycerol:urea required for the reaction is 1:1.  See [0066-0067] of the original patent.  Therefore, as the conversion of the glycerol does not reach 100% in Table 4, then it is probable that unreacted urea and glycerol are present in the glycerol carbonate reaction mixture.  Though Lee does not explicitly teach transferring the unreacted urea to a urea product stream, the skilled artisan would be motivated to recover any unreacted urea and/or glycerol as product stream(s) because they can be reused in the glycerol carbonate reaction and/or as a raw material for another known use.  Also see [0002-0004] of p. 1-2 of the translation of the specification and discussion of reaction scheme 2 on p. 8 of the translation of the specification.  
Additionally, as the intended use of the process is to obtain glycerol carbonate as the primary product, then it would also be prima facie obvious for the skilled artisan to remove a glycerol carbonate product stream from the reaction mixture.  Though Lee does not explicitly teach “flowing” such a stream, instead appearing to teach a batchwise process in the examples, making a batchwise process continuous is prima facie obvious to those of ordinary skill in the art.  See MPEP 2144.04(V)(E).  Further, as the claims do not specify a purity level for the glycerol carbonate in the glycerol carbonate product stream, any of the streams containing glycerol carbonate obtained from the reaction can be interpreted to be “product streams”.  See [0110] on p. 13 of the translation of the specification.
	Regarding iv), this deficiency is cured through the teachings of ‘504.  ‘504 is directed toward an analogous process for preparing glycerol carbonate from the reaction between urea and glycerol. See whole document, particularly abstract, claims and examples.  Based on the specification as filed, the limitation M++ is interpreted to refer to salts wherein metal “M” has the charge instantly claimed.  See [0018]. Though Lee teaches zinc oxide, the zinc does not exist as a charged Zn++ species.  This deficiency is cured through the teachings of ‘504.  ‘504 teaches several catalysts which can catalyze the reaction between glycerol and urea and which comprise catalytically active Lewis acid metals and hetero-atomic anionic counterions.  See claim 1 and col. 2, lines 1-34.  ‘504 further teaches that the most preferred catalysts comprise calcined sulfates of manganese (Mn++), zinc (Zn++), magnesium (Mg++), nickel (Ni++), iron (Fe++), or cobalt.  See claims 2-4 and examples. Additionally, the yields of glycerol carbonate reported in the inventive examples of ‘504 appear to be comparable with those in Table 4 of Lee.  Therefore, it would have prima facie obvious for the skilled artisan to replace the catalyst of Lee with any of those of ‘504 to predictably obtain a process for obtaining glycerol carbonate with a reasonable expectation of success.  Also see MPEP 2143(B).	 
	Regarding claim 24, Lee teaches that the temperature of the glycerol carbonate formation reaction should not exceed 180C when zinc and aluminum oxide catalysts are used because of an increased risk of side product formation.  See paragraph bridging p. 5-6 of the translation of the specification.  However, ‘504 teaches that when the claimed catalysts are employed in an analogous dialkyl carbonate formation reaction that the reaction that the temperature of the reaction can fall within the range of 90-220 C, which encompasses the instantly claimed temperature.  See claim 1 of ‘504 and MPEP 2144.05.  Further, the reaction pressure can fall within the range of 103 to 2 x 104 pascals (1 x 10-3 to 2 x 10-2 MPa), which overlaps with the ranges set forth in Lee and in claim 1. See MPEP 2144.05 and claim 10 of ‘504.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Lee and ‘504 to arrive at the instantly claimed process based with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to collect any unreacted urea and/or glycerol from the glycerol carbonate formation step of Lee in order to reuse one or both in the glycerol carbonate reaction and/or to employ one or both as a raw material for another use.  Also see [0002-0004] of p. 1-2 of the translation of the specification.  Additionally, as the intended use of the process is to obtain glycerol carbonate as the primary product, then it would also be prima facie obvious for the skilled artisan to remove a glycerol carbonate product stream from the reaction mixture.  Though Lee does not explicitly teach “flowing” such a stream, instead appearing to teach a batchwise process in the examples, making a batchwise process continuous is prima facie obvious to those of ordinary skill in the art.  See MPEP 2144.04(V)(E).  Further, as the claims do not specify a purity level for the glycerol carbonate in the glycerol carbonate product stream, any of the streams containing glycerol carbonate obtained from the reaction can be interpreted to be “product streams”.  Additionally, it would have prima facie obvious for the skilled artisan to replace the catalyst of Lee with any of those of ‘504 to predictably obtain a process for obtaining glycerol carbonate with a reasonable expectation of success.  Also see MPEP 2143(B).

Claim(s) 1 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20130121603 (“Lee”, published on 11/6/2013, of record) in view of US 2006/0142607 (‘607, published on 6/29/2006, of record).
Applicant Claims

    PNG
    media_image22.png
    260
    1008
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    186
    800
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    148
    801
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    83
    931
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    157
    931
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    186
    924
    media_image27.png
    Greyscale



    PNG
    media_image28.png
    105
    788
    media_image28.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	
Lee teaches an integrated method for the preparation of glycerol carbonate and urea which reuses ammonia gas (see whole document).  Regarding claims 1, 2, 4, 6, 7, and 23, Lee teaches that the process comprises the following reaction schemes:

    PNG
    media_image19.png
    100
    606
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    304
    726
    media_image20.png
    Greyscale
.  See [0066-0067 and 0073-0074] of the original patent.  Lee teaches that ammonia is reacted with carbon dioxide to synthesize urea.  See claim 1; discussion of “step 2)” on p. 6-7 of the translation of the specification; and discussion of “Reaction Scheme 2” of p. 8 of the translation of the specification (corresponding to [0073-0074] above).  Lee then teaches that the urea is reacted with glycerol to form glycerol carbamate (“glycerol urethane”) and ammonia and that the glycerol carbamate is further decomposed to form glycerol carbonate and ammonia.  See discussion of “step 1” in the paragraph bridging p. 3-4 of the translation of the specification; the discussion of “step 1” and “step 3” on p. 6-8 of the translation of the specification, which includes a discussion of “Reaction Scheme 1” (corresponding to [0066-0067] above).  Lee further teaches that the ammonia produced during the glycerol carbamate/carbonate formation steps is recovered and recycled back to the urea formation step.  See claim 1 (with particular respect to “step 1” and “step 2”); [0001] on p. 1 of the translation of the specification; the first three full paragraphs of p. 3 of the translation of the specification; second paragraph on p. 6 of the translation of the specification; and third paragraph on p. 8 of the translation of the specification.  
	Lee teaches that the reaction of urea and glycerol is conducted in the presence of a catalyst.  See final paragraph on p. 3 to the top of p. 8 of the translation of the specification; the claims; and [0080-0105] on p. 9-12 of the translation of the specification.  Lee also teaches that the reaction of urea and glycerol is conducted at a temperature within the range of 100-180C and a reaction pressure within the range of 1 to 10 kPa (1 x 10-3 to 1 x 10-2 MPa).  See discussion of “step 1)” on p. 6 of the translation of the specification.  The temperature range falls within the claimed range and the pressure range overlaps with the claimed range.  See MPEP 2144.05.
Also see examples 18-34 in [0106-0119] on p. 12-14 of the translation of the specification, including Table 4 in [0117] of the original patent.  Lee teaches that a 1:1 molar ratio of glycerol:urea is reacted at a temperature of 140C at a pressure of 4 kPa (4 x 10-3 Mpa) for 5 hours in the presence of a catalyst to produce glycerol carbonate.  With further respect to Table 4, from left to right, the columns describe:





Example 
Glycerol Conversion Rate (%)
Glycerol Carbonate Selectivity (%)
Glycerol Carbonate Production Yield (%)
Acid/base ratio of the catalyst used


    PNG
    media_image21.png
    380
    471
    media_image21.png
    Greyscale
. See [0114-0117] on p. 13-14 of the translation of the specification.  Also see paragraph bridging p. 3-4 of the translation of the specification for a discussion of how the percentages in Table 4 were calculated.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
Regarding claim 1, Lee does not explicitly teach i) that any urea is leftover after the glycerol carbonate formation step.  Nor does Lee teach ii) that if leftover urea is present that it is transferred to a urea product stream.  Lee is also silent regarding iii) flowing the glycerol carbonate from step (3) in a glycerol carbonate product stream. See claimed steps (5) and (6).   Lee also appears to fail to teach iv) the claimed catalyst.
Regarding i)-iii) Lee teaches that after the reaction is complete, that the reaction mixture is filtered and the catalyst is washed to recover product on the surface of the catalyst and that the filtrate and washing solution are combined and concentrated under reduced pressure to obtain a glycerol carbonate product.  See [0110] on p. 13 of the translation of the specification. Lee also teaches that the molar ratio of glycerol:urea is 1:1 and that the conversion of the glycerol only reaches about 84.3%.  See [0108] on p. 12-13 of the translation of the specification; the second column of Table 4 above; the final paragraph of p. 3 of the translation of the specification (defining how the variables recited in Table 4 are calculated); and the paragraph bridging p. 5-6 of the translation of the specification.   Further, it is known from “Reaction Scheme 1” that the stoichiometric ratio of glycerol:urea required for the reaction is 1:1.  See [0066-0067] of the original patent.  Therefore, as the conversion of the glycerol does not reach 100% in Table 4, then it is probable that unreacted urea and glycerol are present in the glycerol carbonate reaction mixture.  Though Lee does not explicitly teach transferring the unreacted urea to a urea product stream, the skilled artisan would be motivated to recover any unreacted urea and/or glycerol as product stream(s) because they can be reused in the glycerol carbonate reaction and/or as a raw material for another known use.  Also see [0002-0004] of p. 1-2 of the translation of the specification and discussion of reaction scheme 2 on p. 8 of the translation of the specification.  
Additionally, as the intended use of the process is to obtain glycerol carbonate as the primary product, then it would also be prima facie obvious for the skilled artisan to remove a glycerol carbonate product stream from the reaction mixture.  Though Lee does not explicitly teach “flowing” such a stream, instead appearing to teach a batchwise process in the examples, making a batchwise process continuous is prima facie obvious to those of ordinary skill in the art.  See MPEP 2144.04(V)(E).  Further, as the claims do not specify a purity level for the glycerol carbonate in the glycerol carbonate product stream, any of the streams containing glycerol carbonate obtained from the reaction can be interpreted to be “product streams”.  See [0110] on p. 13 of the translation of the specification.
	Regarding iv), this deficiency is cured through the teachings of ‘607. ‘607 teaches an analogous process for making dialkyl carbonates from the reaction between alcohols and urea (see whole document).  Regarding the catalyst of claims 1 and 22, ‘607 teaches that heterogeneous catalysts, such as zinc oxide (ZnO), supported on an inert support (such as silica or high-temperature calcined alumina) are suitable to catalyze the reaction between urea and alcohols to form dialkyl carbonates.  See abstract and [0034-0035], which discuss catalysts suitable to catalyze reaction (4) in [0034]. 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Lee and ‘607 to arrive at the instantly claimed process before the effective filing date of the instant invention. A person of ordinary skill would have been motivated to collect any unreacted urea and/or glycerol from the glycerol carbonate formation step of Lee in order to reuse one or both in the glycerol carbonate reaction and/or to employ one or both as a raw material for another use.  Also see [0002-0004] of p. 1-2 of the translation of the specification.  Additionally, as the intended use of the process is to obtain glycerol carbonate as the primary product, then it would also be prima facie obvious for the skilled artisan to remove a glycerol carbonate product stream from the reaction mixture.  Though Lee does not explicitly teach “flowing” such a stream, instead appearing to teach a batchwise process in the examples, making a batchwise process continuous is prima facie obvious to those of ordinary skill in the art.  See MPEP 2144.04(V)(E).  Further, as the claims do not specify a purity level for the glycerol carbonate in the glycerol carbonate product stream, any of the streams containing glycerol carbonate obtained from the reaction can be interpreted to be “product streams”.  Additionally, it would have prima facie obvious for the skilled artisan to substitute the catalysts of Lee for those of ‘607 because ‘607 teaches comparable catalysts to those of Lee for reacting urea with alcohols to produce dialkyl carbonates.  Replacing the catalysts of Lee with those of ‘607 will produce a process for predictably obtaining glycerol carbonate.  Also see MPEP 2143(B).

Claim(s) 1, 2, 4, 6-8, 21, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20130121603 (“Lee”, published on 11/6/2013) in view of US 4436668 (published on 3/13/1984, hereafter referred to as ‘668). Lee is not in English and there is no English language equivalent available, therefore a machine generated translation is provided.
Applicant Claims

    PNG
    media_image22.png
    260
    1008
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    186
    800
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    148
    801
    media_image24.png
    Greyscale


    PNG
    media_image25.png
    83
    931
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    157
    931
    media_image26.png
    Greyscale


    PNG
    media_image27.png
    186
    924
    media_image27.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	Lee teaches an integrated method for the preparation of glycerol carbonate and urea which reuses ammonia gas (see whole document).  Regarding claims 1, 2, 4, and 6-8, Lee teaches that the process comprises the following reaction schemes:

    PNG
    media_image19.png
    100
    606
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    304
    726
    media_image20.png
    Greyscale
.  See [0066-0067 and 0073-0074] of the original patent.  Lee teaches that ammonia is reacted with carbon dioxide to synthesize urea.  See claim 1; discussion of “step 2)” on p. 6-7 of the translation of the specification; and discussion of “Reaction Scheme 2” of p. 8 of the translation of the specification (corresponding to [0073-0074] above).  Lee then teaches that the urea is reacted with glycerol to form glycerol carbamate (“glycerol urethane”) and ammonia and that the glycerol carbamate is further decomposed to form glycerol carbonate and ammonia.  See discussion of “step 1” in the paragraph bridging p. 3-4 of the translation of the specification; the discussion of “step 1” and “step 3” on p. 6-8 of the translation of the specification, which includes a discussion of “Reaction Scheme 1” (corresponding to [0066-0067] above).  Lee further teaches that the ammonia produced during the glycerol carbamate/carbonate formation steps is recovered and recycled back to the urea formation step.  See claim 1 (with particular respect to “step 1” and “step 2”); [0001] on p. 1 of the translation of the specification; the first three full paragraphs of p. 3 of the translation of the specification; second paragraph on p. 6 of the translation of the specification; and third paragraph on p. 8 of the translation of the specification.  
	Lee teaches that the reaction of urea and glycerol is conducted in the presence of a catalyst.  See final paragraph on p. 3 to the top of p. 8 of the translation of the specification; the claims; and [0080-0105] on p. 9-12 of the translation of the specification.  Lee also teaches that the reaction of urea and glycerol is conducted at a temperature within the range of 100-180C and a reaction pressure within the range of 1 to 10 kPa (1 x 10-3 to 1 x 10-2 MPa).  See discussion of “step 1)” on p. 6 of the translation of the specification.  The temperature range falls within the claimed range and the pressure range overlaps with the claimed range.  See MPEP 2144.05.
Also see examples 18-34 in [0106-0119] on p. 12-14 of the translation of the specification, including Table 4 in [0117] of the original patent.  Lee teaches that a 1:1 molar ratio of glycerol:urea is reacted at a temperature of 140C at a pressure of 4 kPa (4 x 10-3 Mpa) for 5 hours in the presence of a catalyst to produce glycerol carbonate.  With further respect to Table 4, from left to right, the columns describe:







Example 
Glycerol Conversion Rate (%)
Glycerol Carbonate Selectivity (%)
Glycerol Carbonate Production Yield (%)
Acid/base ratio of the catalyst used


    PNG
    media_image21.png
    380
    471
    media_image21.png
    Greyscale
. See [0114-0117] on p. 13-14 of the translation of the specification.  Also see paragraph bridging p. 3-4 of the translation of the specification for a discussion of how the percentages in Table 4 were calculated.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claims 1, 2, 4, and 6-8, Lee does not explicitly teach i) that any urea is leftover after the glycerol carbonate formation step.  Nor does Lee teach ii) that if leftover urea is present that it is transferred to a urea product stream.  Lee is also silent regarding iii) flowing the glycerol carbonate from step (3) in a glycerol carbonate product stream. See claimed steps (5) and (6).   Lee also teaches that iv) the catalyst comprises catalytically active zinc and aluminum metals, which are both present in the form of catalytically active oxides.  See claim 1; final paragraph on p. 3 to the top of p. 8 of the translation of the specification and [0080-0105] on p. 9-12 of the translation of the specification.
Regarding i)-iii) Lee teaches that after the reaction is complete, that the reaction mixture is filtered and the catalyst is washed to recover product on the surface of the catalyst and that the filtrate and washing solution are combined and concentrated under reduced pressure to obtain a glycerol carbonate product.  See [0110] on p. 13 of the translation of the specification. Lee also teaches that the molar ratio of glycerol:urea is 1:1 and that the conversion of the glycerol only reaches about 84.3%.  See [0108] on p. 12-13 of the translation of the specification; the second column of Table 4 above; the final paragraph of p. 3 of the translation of the specification (defining how the variables recited in Table 4 are calculated); and the paragraph bridging p. 5-6 of the translation of the specification.   Further, it is known from “Reaction Scheme 1” that the stoichiometric ratio of glycerol:urea required for the reaction is 1:1.  See [0066-0067] of the original patent.  Therefore, as the conversion of the glycerol does not reach 100% in Table 4, then it is probable that unreacted urea and glycerol are present in the glycerol carbonate reaction mixture.  Though Lee does not explicitly teach transferring the unreacted urea to a urea product stream, the skilled artisan would be motivated to recover any unreacted urea and/or glycerol as product stream(s) because they can be reused in the glycerol carbonate reaction and/or as a raw material for another known use.  Also see [0002-0004] of p. 1-2 of the translation of the specification and discussion of reaction scheme 2 on p. 8 of the translation of the specification.  
Additionally, as the intended use of the process is to obtain glycerol carbonate as the primary product, then it would also be prima facie obvious for the skilled artisan to remove a glycerol carbonate product stream from the reaction mixture.  Though Lee does not explicitly teach “flowing” such a stream, instead appearing to teach a batchwise process in the examples, making a batchwise process continuous is prima facie obvious to those of ordinary skill in the art.  See MPEP 2144.04(V)(E).  Further, as the claims do not specify a purity level for the glycerol carbonate in the glycerol carbonate product stream, any of the streams containing glycerol carbonate obtained from the reaction can be interpreted to be “product streams”.  See [0110] on p. 13 of the translation of the specification.
	Regarding iv), this deficiency is cured through the teachings of ‘668.  ‘668 is directed toward an analogous process for preparing organic carbonates from the corresponding carbamic acid esters and alcohols. See whole document, particularly abstract, claims and examples. ‘668 further teaches that the carbamic acid esters (II) are produced from the reaction between urea and an alcohol in an analogous reaction to that of claimed step (2).  See col. 5, lines 24-45. Based on the specification as filed, the limitation M++ is interpreted to refer to salts wherein metal “M” has the charge instantly claimed.  See [0018]. Though Lee teaches zinc oxide, the zinc does not exist as a charged Zn++ species.  This deficiency is cured through the teachings of ‘668.  ‘668 teaches several catalysts which can catalyze the organic carbonate formation reaction, including salts and/or complexes comprising the claimed cations.  See col. 4, lines 8-60.  Additionally, the yields of glycerol carbonate reported in the examples of ‘668 appear to be comparable with those in Table 4 of Lee.  See col. 4-8 of ‘668.  Therefore, it would have prima facie obvious for the skilled artisan to replace the catalyst of Lee with any of those of ‘668 to predictably obtain a process for obtaining glycerol carbonate with a reasonable expectation of success.  Also see MPEP 2143(B).	 
	Regarding claim 24, Lee teaches that the temperature of the glycerol carbonate formation reaction should not exceed 180C when zinc and aluminum oxide catalysts are used because of an increased risk of side product formation.  See paragraph bridging p. 5-6 of the translation of the specification.  However, ‘668 teaches that when the claimed catalysts are employed in an organic carbonate formation reaction that the reaction that the temperature of the reaction can fall within the range of most preferably 160-220 C, which encompasses the instantly claimed temperature.  See col. 3, lines 1-7 and MPEP 2144.05.  Further, the reaction pressure can fall within the range of 0.1 to 60 bar (1 x 10-2 to 6 MPa), which overlaps with the ranges set forth in Lee and in claim 1. See MPEP 2144.05 and col. 3, lines 5-7 of ‘668.
	Regarding claim 21, Lee teaches that the reaction preferably takes place in the range of 1 to 10 hours because if the reaction time is outside the above range there is a disadvantage that the reaction is not complete or a side reaction occurs.  See translation of p. 6 of the specification of Lee.  However, the lower limit of the claimed range of 11 hours is sufficiently close to the upper limit of Lee of 10 hours such that a reaction run for 10 or 11 hours will be expected to produce significantly the same result.  Further, Lee teaches that variables such as temperature, pressure, and stoichiometry can also be modified, any of which may also affect the required reaction time.  See translation of p. 6 of the specification of Lee.  The specification as filed does not teach that the claimed residence time range imparts any criticality to the claimed process.  Also see MPEP 2144.05.  Regardless, ‘668 teaches that if the catalysts disclosed are substituted for the catalyst of Lee then the reaction time can fall within the claimed range within the claimed temperature and pressure ranges.  See col. 3, lines 1-7 and col. 4, lines 61-68 of ‘668.  Also see MPEP 2143(B) and MPPE 2144.05.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Lee and ‘668 to arrive at the instantly claimed process based with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to collect any unreacted urea and/or glycerol from the glycerol carbonate formation step of Lee in order to reuse one or both in the glycerol carbonate reaction and/or to employ one or both as a raw material for another use.  Also see [0002-0004] of p. 1-2 of the translation of the specification.  Additionally, as the intended use of the process is to obtain glycerol carbonate as the primary product, then it would also be prima facie obvious for the skilled artisan to remove a glycerol carbonate product stream from the reaction mixture.  Though Lee does not explicitly teach “flowing” such a stream, instead appearing to teach a batchwise process in the examples, making a batchwise process continuous is prima facie obvious to those of ordinary skill in the art.  See MPEP 2144.04(V)(E).  Further, as the claims do not specify a purity level for the glycerol carbonate in the glycerol carbonate product stream, any of the streams containing glycerol carbonate obtained from the reaction can be interpreted to be “product streams”.  Additionally, it would have prima facie obvious for the skilled artisan to replace the catalyst of Lee with any of those of ‘668 to predictably obtain a process for obtaining glycerol carbonate with a reasonable expectation of success.  Also see MPEP 2143(B).
Allowable Subject Matter
Claim 19 allowed for the reasons set forth on p. 23-25 of the OA dated 12/3/2021.  Claim 25, which depends from claim 19 is objected to for containing an informality issue but is otherwise allowable.  Claims 1, 2, 4, 6-8, and 21-24 are rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622